Exhibit 10.1

COMMITMENT INCREASE AGREEMENT

November 24, 2014

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement referred to below (the “Administrative Agent”)

500 Stanton Christiana Road, Ops 2

Floor 3

Newark, DE 19713-2107

 

Attention:    Heshan Wanigasekera    (Telecopy No.: 302-634-4166)

Ladies and Gentlemen:

We refer to the $490,000,000 Senior Secured Revolving Credit Agreement dated as
of September 4, 2013 (as amended, modified or supplemented from time to time and
giving effect to prior Commitment increases to date, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among Corporate
Capital Trust, Inc. (the “Borrower”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for said Lenders, and ING Capital LLC, as
Syndication Agent. You have advised us that the Borrower has requested in a
letter dated November 24, 2014 (the “Increase Request”) from the Borrower to the
Administrative Agent that the aggregate amount of the Multicurrency Commitments
be increased by a total amount equal to $165,000,000 (the “Commitment
Increase”), for a total facility size of $655,000,000, on the terms and subject
to the conditions set forth herein.

A. Commitment Increase. Pursuant to Section 2.07(e) of the Credit Agreement,
each Assuming Lender set forth on Schedule I hereto under the heading “Assuming
Lender” and each Increasing Lender set forth on Schedule I hereto under the
heading “Increasing Lender”, hereby agrees to make a Multicurrency Commitment in
the amount set forth opposite the name of such Assuming Lender or Increasing
Lender in Schedule I hereto, such Multicurrency Commitment to be effective as of
November 24, 2014 (the “Increase Date”); provided that the Administrative Agent
shall have received a duly executed officer’s certificate from the Borrower,
dated the Increase Date, in substantially the form of Exhibit I hereto and each
Assuming Lender and Increasing Lender, as applicable, shall have received its
upfront fee set forth on Schedule I.

B. Confirmation of Assuming Lenders and Agreement of Increasing Lenders. Each
Assuming Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
and (iii) acknowledges and agrees that, from and after the Increase Date, it
shall have a Commitment equal to the Commitment Increase set forth opposite the
name of such Assuming Lender in Schedule I hereto and such Commitment shall be
governed for all purposes by the Credit Agreement and the other Loan Documents,
and agrees that it will become a Lender under and be bound by the provisions of
the Credit



--------------------------------------------------------------------------------

Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender. Each Increasing Lender agrees that from and after the Increase Date,
its additional commitment set forth opposite such Increasing Lender’s name in
Schedule I hereto shall be included in its existing Commitment and be governed
for all purposes by the Credit Agreement and the other Loan Documents.

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, ASSUMING LENDERS CADENCE BANK By:  

/s/ John T. Watts

  Name:   John T. Watts   Title:   EVP INCREASING LENDERS JPMORGAN CHASE BANK,
N.A. By:  

/s/ Lauren Gubkin

  Name:   Lauren Gubkin   Title:   Vice President     J.P.Morgan ING CAPITAL
LLC, as Increasing Lender By:  

/s/ Patrick Frisch

  Name:   Patrick Frisch   Title:   Managing Director By:  

/s/ Grace Fu

  Name:   Grace Fu   Title:   Vice President HSBC BANK USA, NATIONAL ASSOCIATION
By:  

/s/ Edwin Scortrim

  Name:   Edwin Scortrim   Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ James Yu

  Name:   James Yu   Title:   Senior VP BANK OF AMERICA, N.A. By:  

/s/ William Soo

  Name:   William Soo   Title:   Vice President BARCLAYS BANK PLC By:  

/s/ Christine Aharonian

  Name:   Christine Aharonian   Title:   Vice President MORGAN STANLEY BANK,
N.A. By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Accepted and agreed:

 

CORPORATE CAPITAL TRUST, INC. By:  

/s/ Steven D. Shackelford

  Name:   Steven D. Shackelford   Title:   President and Chief Financial Officer

Acknowledged:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank By:  

/s/ Lauren Gubkin

  Name:   Lauren Gubkin   Title:   Vice President     J.P.Morgan